Citation Nr: 1142260	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-04 438	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The Veteran served on active duty from January 1971 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).


FINDINGS OF FACT

1.  Until August 27, 2007, the Veteran's pes planus was manifested by no worse than moderate valgus deviation and slight tenderness on palpation; he had no limitation with standing or walking.

2.  From August 27, 2007, there have been objective indications of marked deformity, pain on use, swelling, and characteristic calluses.

3.  The Veteran has not experienced extreme tenderness of the plantar surfaces, marked displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 


CONCLUSIONS OF LAW

1.  An increased rating prior to August 27, 2007, for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5276 (2011).

2.  From August 27, 2007, a 30 percent rating for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings that is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. 4.27 (2011).  

Diagnostic Code 5276 provides for rating pes planus.  38 C.F.R. 4.71a.  When this disability is pronounced, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is assignable for bilateral pes planus.  Diagnostic Code 5276.  When the disability is severe, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is warranted for bilateral pes planus.  Id.  When there is moderate disability, weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, a 10 percent rating is warranted.  Id.  

In the Veteran's case, an examination conducted for VA in January 2007 showed that he had moderate valgus deviation bilaterally, as well as slight tenderness on palpation.  Otherwise, there appeared to be none of the sort of problems contemplated by the rating criteria.  He did not have any problem with use-standing and walking were done without limitation.  He did not require any sort of support, and the examiner did not mention any problem with swelling or callosities, etc.

Nevertheless, multiple treatment records covering a period from August 27, 2007, to December 8, 2008, show that the Veteran was found to have several of the symptoms contemplated by the criteria for a 30 percent rating.  It was noted that he had over-pronation, and by February 2008 he was experiencing pain when walking, had calluses on both heels, had a problem with excessive pronation on weight bearing and even had a small abducting twist noted on the right side.  Although he also has diabetes and it is difficult to say whether some of the pain in the feet is attributable to diabetes rather than pes planus, the Board, with resolution of reasonable doubt in the Veteran's favor, concludes that the pain is as likely as not due to pes planus.  

Given the aforementioned problems, the Board finds that beginning on August 27, 2007, the Veteran likely met the criteria for a 30 percent rating.  The rating criteria set out above do not require that each of the listed problems be shown in order to award a higher rating.  Additionally, it is not required that characteristic callosities be "significant" in order to award the 30 percent rating. Diagnostic Code 5276.  Consequently, with application of 38 C.F.R. 4.7, the Board finds that a higher rating is warranted (30 percent).  38 C.F.R. 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating).  Because of the oft-repeated symptoms of callosities, pain, and excessive pronation noted in the Veteran's treatment records after August 2007, the Board finds that a 30 percent rating may be assigned.  

A rating higher than 30 percent is not warranted because extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by use of orthopedic shoes or appliances has not been shown.  Even though the Veteran has complained of pain regularly, there has been no indication that any tenderness he experiences has been extreme.  Likewise, there has been no spasm of the tendo achillis noted.  As for orthopedic appliances, even in December 2008 it was noted that an adjustment was to be made to the height of arches, strongly suggesting that there was improvement to be had.  Consequently, a 30 percent rating is warranted for bilateral pes planus, but no more. As noted above, the Board finds, from a review of the record, that this higher rating is warranted from August 27, 2007, but not before.  

As for whether consideration should be given to referral of this case for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1)(2011), the Board finds that the Veteran does not experience any symptom not specifically contemplated by the rating criteria of Diagnostic Code 5276.  Consequently, a referral for extra-schedular consideration is not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. Apr 05, 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure[] the error in the timing of notice").  

(The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 2008).) 

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in December 2006, prior to the adjudication of the claim by the RO.  Specifically regarding VA's duty to notify, the notification to the Veteran apprised him of what the evidence must show to establish entitlement to a higher rating, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the veteran's behalf.  

Regarding VA's duty to assist, the RO had the Veteran examined and assisted him in obtaining treatment reports.  The examination report included all findings necessary to apply pertinent rating criteria.  Therefore, the Board finds that VA did not have a duty to assist that was unmet. 


ORDER

A 30 percent rating for bilateral pes planus from August 27, 2007, is granted, subject to the laws and regulations governing the award of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


